        Case 1:19-cv-12539-PBS Document 14-1 Filed 02/18/20 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

    BLOCK & LEVITON LLP,

                          Plaintiff,

           v.                                       Civil Action No. 1:19-cv-12539-PBS
    FEDERAL TRADE COMMISSION,

                          Defendant.




            FACEBOOK, INC.’S CORPORATE DISCLOSURE STATEMENT

       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, I, the undersigned counsel

of record for Facebook, Inc., certify that to the best of my knowledge and belief, the following

are parent companies, subsidiaries, affiliates, or companies which own at least 10% of the stock

of Facebook, Inc. which have any outstanding securities in the hands of the public:

       None.

       A supplemental disclosure statement will be filed upon any change in the information

provided herein.


Dated: February 18, 2020                     Respectfully submitted,

                                             GIBSON, DUNN & CRUTCHER, LLP
                                             By: /s/ Joshua S. Lipshutz
                                             Joshua S. Lipshutz (BBO No. 675305)
                                             jlipshutz@gibsondunn.com
                                             GIBSON, DUNN & CRUTCHER LLP
                                             1050 Connecticut Avenue, N.W.
                                             Washington, DC 20036-5306
                                             Telephone: 202.955.8500
                                             Facsimile: 202.467.0539

                                             Attorneys for Intervenor Facebook, Inc.
